 In the Matter of TILE TIMKEN DETROIT AXLE COMPANY, EMPLOYERandFOREMAN'S ASSOCIATION OF AMERICA, CITAPTER No. 10, UNAFFILIATED,PETITIONERCase No. 7-fl-2293.-Decided March31, 1947Miller, Canfield, PaddockcCStone,byMessrs. William G. ButlerandEmmett E. Eagan,both of Detroit, Mich. ; andMr. Frank O. Cole,ofDetroit, Mich., for the Employer.Mr. Carl Brown,of Detroit, Mich., for the Petitioner.of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Detroit,Michigan, on July 8, 22, and 23, 1946, before Woodrow J. Sandler,hearing officer.The Employer, at the hearing and in its brief, movedto dismiss the petition on the grounds that (1) the Board lacks juris-diction because the supervisors whom the Petitioner seeks to includein the unit are not employees within the meaning of the Act; (2) thePetitioner is not independent of the United Automobile, Aircraft RAgricultural Implement Workers of America, CIO, herein called theUAW, which currently represents the Employer's rank and file pro-duction and maintenance workers; (3) a unit of supervisors wouldnot effectuate the policies of the Act and would-be contrary to the publicinterest; and (4) the proposed unit is in any event inappropriate be-cause it includes several levels of supervision.The hearing officerreferred the motion to the Board for ruling thereon.For reasonsstated hereinafter, the motion is denied.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE EMPLOYERThe Timken Detroit Axle Company, an Ohio corporation with itsprincipaloffices inDetroit,Michigan,is engaged in the manufacture73 N L. R B, No. 13.93 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDof axles,accessory parts,and forgings for motor trucks,busses, andother types of motor vehicles.We are here concerned with its Plants1, 2, and 9 in Detroit, Michigan,and Plant 8 located at Melvindale,Michigan.During 1945,more than 71 percent of the raw materialspurchased by the Employer for use in its operations came from sourcesoutside the State of Michigan.During thesame year,the Employer'stotal sales were in excess of $136,000,000, of which amount more than60 percent represented sales to customers outside the State.The Employer admits and the Board finds that the Employer isengaged in commerce within the meaning of the National LaborRelations Act.II.TILE ORGANIZATIONS INVOLVEDForeman's Association of America, Chapter No. 10, is an unaffiliatedlabor organization admitting to membership only supervisory em-ployees of the Employer.111.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain of its supervisory employees onthe ground that supervisors are part of management.The Employer contends, in support of its motion to dismiss thepetition, that the supervisors involved in this proceeding are not em-ployees within the Ineaning of the Act.The Board has rejected thiscontention in a number of cases involving foremen comparable to thosewho are the subject of this proceeding. The Board has held that fore-men in respect to their own terms and conditions of employment areemployees within the meaning of Section 2 (3) of the Act.' Thisconclusion has been affirmed by the United States Supreme Court.'Accordingly, the Board finds that for the purposes of this proceeding,the supervisors herein considered are employees within the meaningof Section 2 (3) of the Act.The Board finds that a question affecting commerce has arisen con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit composed of all foremen, general fore-men, and salaried special assignment men employed by the EmployerI SeeMatterof SossManufactating Company.56 N L R B 348,Matter of PackardMotor Cai Company,61 N L It B 4, and 64 N L R B 1212,Matter of The B F Good-rich Company,65 N I, R B 294Matter of L A Young Spring & Wire Corporation,65N L R B 298Matter of Simmons Company,65 N L R. I: 984.Matter of The MidlandSteel Pioducts Company (Parish & Bingham Division),65 N L R B 997, andMatter ofJones cC Laughlin Steel Corporation (Vesta-Shannopin CoalDivision), 66 N. L R. B. 386.2PackardMotorCar Co ' Al L R B.157 F (2d) 80 (C C A 6). THE TIMKEN DETROIT AXLE COMPANY95;in its Plants 1, 2, and 9 in Detroit, Michigan, and Plant 8 in Melvin-dale,Michigan, excluding similarly classified supervisors in the Em-ployer's general office, clerical, technical, and engineering departments._As indicated above, the Employer contends that (1) the Petitioner is.not independent of the UAW, which represents the Employer's pro-duction and maintenance employees; (2) a unit of the personnel in-volved herein would not effectuate the policies of the Act and would'be contrary to the public interest; and (3) the unit sought is in anyevent inappropriate.With respect to the latter contention, the.Employer argues that the proposed unit includes several levels ofsupervision.The Employer argues that the Petitioner is not independent of theUAW, which represents the Employer's rank and file employees, al-though the record is barren of any evidence that supports this conten-tion.In accord with previous decisions in which the Board made-similar determinations with respect to locals of the Foreman's Associa-tion of Ameriea,3 the Board finds that the Petitioner is an independentunaffiliated labor organization, organized for the exclusive purpose ofrepresenting supervisory employees of the Employer.For reasons stated in theYoungcase,4 the Board finds no merit in thecontention of the Employer that a unit of its supervisors would noteffectuate the policies of the Act.The Board has held that super-visors, as employees, are entitled to be placed in some bargaining unit.'The only remaining question to be considered is that of the appro-priate grouping of the employees affected by the petition.The Em-ployer,without waiving its argument that no unit of foremen is,appropriate, objects to the inclusion of general foremen, foremen, andsalaried special assignment men in the same unit. It further contendsthat, in any event, the general foremen and the salaried special assign-ment men should be given the opportunity by separate voting to,determine whether or not they desire to be included within the sameunit with foremen.The Employer conducts its manufacturing operations in the three,Detroit plants and in its fourth plant located at Melvindale, Michigan,,about di/2 miles from the other plants.The supervisory hierarchy inimmediate charge of these operations consists of the president, pricepresident in charge of manufacturing, 4 general superintendents, 3,assistant superintendents, 40 general foremen, 220 foremen, and about10 salaried special assignment men.General -superintendents are3 SeeMatter of L A. Young Slit in q &W2neCorporation, supra; Matter of The B F Good-rich Company,65 N. L R B 294 , andMatter of The Midland Steel Products Company,65N. L R B 997.4Matter of L A Younq Spring &WireCorporation,65 N L R B 2986 SeeMatter of L. A YoungSpring & Wire Corporation,supra;andMatter of The B. F.Goodrich Company, supra.73992G-47-vol 71-8 9 6DECISIONS OF NATIONAL LABOR RELATIONS BOARD,each in charge of an entire plant and are generally assisted in the per-foi-mance of their duties by assistant superintendents.General fore-men supervise from 2 to 6 departments of a plant whereas foremen areeach in charge of a department. Salaried special assignment mengenerally function as "roving trouble shooters."Foremen are respon-sible to general foremen who, in turn, together with salaried special.assignmentmen, are supervised by assistant plant superintendents and,plant superintendents.All general foremen, foremen, and salaried special assignment menhave the same general privileges and advantages shared by all salaried,and supervisory employees alike.All are paid on a weekly salarybasis, receive the same vacation privileges, and are covered by the sameretirement insurance plan.General foremen are paid about 15 percent71ess than assistant superintendents and 20 percent more than foremenand salaried special assignment men.General foremen are responsible for maintaining the productionschedules of their departments and, in this connection, each supervisesfrom 4 to 12 foremen and an average of 225 rank and file employees.Although general foremen ordinarily do not have direct contact withrank and file employees, the record reveals one instance in which ageneral foreman is serving in a dual capacity as general foreman andforeman.General foremen have the power effectively to make recom-mendations to their superintendents regarding changes in the status,of their subordinate foremen.They also rate their subordinates onforms which are sent to the personnel department, and represent theEmployer in the second stage of the grievance procedure affecting therank and file employees.Two general foremen are also selected pe-riodically from a rotating list for the purpose of serv-ung on theEmployer's Labor Relations Committee which participates in thethird stage of the grievance procedure.A general foreman, on his.own initiative, may grant to his foremen time off and leaves of absencefor short periods.However, he must obtain the approval of his plantsuperintendent before he is permitted to work his subordinates over-time.During absences from the plant, a general foreman is usually-replaced by another general foreman or an assistant superintendent.In addition, general foremen attend monthly meetings called by man-agement and which foremen attend only on special occasions.Foremen are responsible for the quality and quantity of productionin their respective departments and their duties are entirely super-visory in nature.Each supervises from 10 to 40 rank and file em-ployees.Foremen have the power effectively to recommend changesin the status of their subordinates.A foreman also initiates, by requi-sition, the employment of additional personnel needed within his THE TIMKEN DETROIT AXLE COMPANY97department and interviews applicants for jobs therein who are re-ferred to him by the personnel department.Foremen regularlyprepare efficiency rating forms for their subordinates and representthe Employer in the initial stage of the grievance procedure affectingthe rank and file employees.Each foreman initiates time studies withrespect to new operations within his department. In addition, fore-men attend regular weekly foremen's meetings at which productionproblems are discussed and they are also consulted with regard tomatters affecting their departments under consideration by the LaborRelations Committee which handles the third stage of the rank andfile employee grievance procedure.Salaried special assignment 6 men generally serve directly underassistant plant superintendents or plafit superintendents.As indi-cated above, their duties are somewhat diversified, their main functionbeing to serve as "trouble shooters."Their salaries are approxi-mately the same as those of foremen.Although the Employer doesnot consider salaried special assignment men as being within thecategory of regular supervisors, contending, in this connection, thatthey exercise very little, if any, supervisory authority over rank andfile employees, one witness 7 testified that his duties and responsibilitieswhile serving as a special assignment man were not changed uponhis reclassification to the position of foreman. In both capacitieshe supervised the work of the same rank and file workers performingthe same duties.In view of the foregoing, including the small size of the generalforemen group in contrast to the foremen and salaried special as-signment men group, and the existence of a line of cleavage betweenthese groups with regard to such matters as the former's supervisoryauthority over the latter, and the transmission of information solelyto general foremen concerning the Employer's over-all productionschedules and controllable costs, there are some advantages to theBoard's establishing a separate unit of general foremen if theyshould desire that result.On the other hand, the common back-ground, interests, and problems of the general foremen, foremen, andsalaried special assignment men establish a community of interestwhich makes it inadvisable for the Board to exercise its own powerto reach that result.A majority of the Board s believes, however,that before general foremen are included in a unit consisting of sev-9 Salaried special assignment men are one of two classifications of special assignmentmen.The other consists of hourly paid employees who perform work such as "errand run-ning," etcThese employees are included within the coverage of the rank and file collectivebargaining contractwith the UAW7William Johns9Chairman Herzog and Member Red nolds See Mr. Reynolds'separate concurring opin-ion herein0 9SDECISIONSOF NATIONAL LABOR RELATIONS BOARDeral levels of supervisory employees, they should be given the oppor-tunity, by separate voting, to determine whether or not they desireto be included in the same unit with foremen and salaried special as-signment men.Therefore, no final determination shall be made atthis time pending the elections directed hereinafter.9Accordingly, the Board shall direct that two separate elections bysecret ballot be held among the employees in the voting groups de-scribed below :(1)All general foremen employed by the Employer at its Plants 1,2, and 9 in Detroit, Michigan, and Plant 8 in Melvindale, Michigan,excluding those in the general office, clerical, technical and engineer-ing departments.(2)All foremen and salaried special assignment men employedby the Employer at its Plants 1, 2, and 9 in Detroit, Michigan, andPlant 8 in Melvindale, Michigan, excluding those in the general office,clerical, technical and engineering departments.As stated above, the Board will make no final determination ofthe appropriate unit pending the results of the elections.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Timken Detroit AxleCompany, Detroit, Michi(ran, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the voting groupsdescribed in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the elections, to determine withineach voting group whether or not they desire to be represented byForeman's Association of America, Chapter No. 10, Unaffiliated, forthe purposes of collective bargaining.°Matte) of The Midland Steel Products Company,65 N L.R B 997,Matterof 1371ll1ams0+1-O-1Iatrc Drprsrona of Erueka Williams Corpo,ation,67N L It L' 1091Matterof Lock-heedAircraftCorporation,70 N L R B 6060 THE TIMKEN DETROIT AXLE COMPANY99AIR. JOHN Al. HousTON. concurring separately :For the reasons stated in my concurring opinionm Matter of TheMidland Steel Products Company,cited above, which I find equallyapplicable here, I would find appropriate a unit consisting of generalforemen, foremen, and salaried special assignment men, and wouldnot order separate elections. In all other respects, I agree with Chair-man Herzog's opinion.AIR. JAMES J. REYNOLDS, Ja., concurring separately:To the extent indicated by my concurring opinion inMatter ofChicago Pneumatic Tool Company,70I concur in this decision.Fur-ther, I agree with Chairman Herzog thatseparate voting groups beestablished for general foremen, and for foremenand salaried specialassignment men.10 72 N L R B 7